Case: 13-20577      Document: 00512663100         Page: 1    Date Filed: 06/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-20577                                FILED
                                  Summary Calendar                          June 13, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MAYNOR MIGUEL ORO ORELLANA, also known as Byron Ramos, also
known as Maynor Orellana Oro, also known as Maynor M. Oro, Maynor M.
Orellano,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-289-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Maynor Miguel Oro Orellana pleaded guilty without benefit of a written
plea agreement of illegal reentry following deportation, and he was sentenced
within the guidelines range to a 50-month term of imprisonment and to
a three-year period of supervised release. Citing U.S.S.G. § 5D1.1(c), Orellana
contends that the district court erred in failing to explain adequately its


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20577    Document: 00512663100    Page: 2   Date Filed: 06/13/2014


                                No. 13-20577

reasons for imposing a period of supervised release. As Orellana properly
concedes, our review of this issue is for plain error. See United States v.
Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012).
      The district court should explain the sentence imposed “to allow for
meaningful appellate review and to promote the perception of fair sentencing.”
Gall v. United States, 552 U.S. 38, 50 (2007). Little explanation is required
where, as here, the sentence imposed is within the guidelines range. See
United States v. Cancino-Trinidad, 710 F.3d 601, 606 (5th Cir. 2013).
      In this case, the district court stated that it had imposed a three-year
period of supervision “to deter the defendant from reentering the United States
illegally as a measure of additional deterrence and protection.” The district
court’s explanation for imposing a period of supervised release was adequate
under this court’s decision in Dominguez-Alvarado. See 695 F.3d at 330. There
was no error, plain or otherwise. See id. The judgment is
      AFFIRMED.




                                      2